DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-11 in the reply filed on 11/3/2021 is acknowledged.
3. 	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant amended claim 1; and cancelled claims 12-20. 
5. 	Applicant added claim 21-29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2009/0291542) (hereafter Song) in view of Kanakasabapathy et al. (US 2008/0224238) (hereafter Kanakasabapathy).
Regarding claim 1, Song discloses a method comprising: 
depositing an etch stop layer 54 (Fig. 5A, paragraph 0135) over a first inter-layer dielectric (ILD) 52 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A) comprising a first dielectric material (“nitride” in paragraph 0153); 
depositing a second ILD 57 (Fig. 5A, paragraph 0140) over the etch stop layer 54 (Fig. 
etching a first opening 60 (Fig. 5B, paragraph 0145) through the second ILD with a first dry etching process (“dry etching process, for example, plasma etching process” in paragraph 0145), the first opening 60 (Fig. 5B) exposing a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B), 
a second region (region of 54 covered by 57 in Fig. 5B) of the etch stop layer 54 (Fig. 5B) remaining covered by the second ILD 57 (Fig. 5A), the second region (region of 54 covered by 57 in Fig. 5B) being the first dielectric material (“nitride” in paragraph 0153) after the first dry etching process; and 
extending the first opening 60A (Fig. 5C, paragraph 0152) through the etch stop layer 54 (Fig. 5C) with a first wet etching process (“wet etching” in paragraph 0152), the etch stop layer 54 (Fig. 5C) being exposed to a first etching solution (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) during the first wet etching process, the first etching solution comprising a dielectric protective agent for the first dielectric material (“nitride” in paragraph 0153).  
Song does not disclose the first region being modified by the first dry etching process to be a second dielectric material; and 
the first etching solution comprising an etching agent for the second dielectric material.
Kanakasabapathy discloses the first region 16’ (Fig. 5A, paragraph 0068) being modified by the first dry etching process (“dry etching process” in paragraph 0068) to be a second dielectric material (“soluble compound” in paragraph 0068); and 
the first etching solution (see paragraph 0068, wherein “Wet etching is then used to remove the soluble compound”) comprising an etching agent for the second dielectric material (“soluble compound” in paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to form the first region being 
Regarding claim 11, Shin further discloses the method of claim 1 further comprising: depositing a buffer layer 55 (Fig. 5A, paragraph 0140) over the etch stop layer 54 (Fig. 5A), the second ILD 57 (Fig. 5A) being deposited over the buffer layer 55 (Fig. 5A); and extending the first opening 60 (Fig. 6B) through the buffer layer 55A (Fig. 5B) with the first dry etching process (“dry etching process” in paragraph 0145).  
Regarding claim 27, Song discloses a method comprising: 
depositing an etch stop layer 54 (Fig. 5A, paragraph 0135) on a first contact 53 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A, paragraph 0136 and 0085, wherein “Si.sub.3N.sub.4”) comprising a first dielectric material, the first contact 53 (Fig. 5A, paragraphs 0136 and 0083, wherein “metal layer”) comprising a conductive material; 
TSMP20183923USooPage 5 of 7depositing an inter-layer dielectric 58 (Fig. 5A, paragraph 0137) on the etch stop layer 54 (Fig. 5A); 
etching an opening 60 (Fig. 5B, paragraph 0145) through the inter-layer dielectric 58A (Fig. 5B) with a dry etching process, the opening 60 (Fig. 5B) exposing a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B), 
a second region (region of 54 covered by 58 in Fig. 5B) of the etch stop layer remaining covered by the inter-layer dielectric 58 (Fig. 5A), the second region being the first dielectric material (“nitride” in paragraph 0153); 
extending the opening 60A (Fig. 5C, paragraph 0152) through the etch stop layer 54 
the wet etching process (“wet etching” in paragraph 0152) performed with a first protective agent (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) for the first dielectric material 54 (Fig. 5C), a second protective agent for the conductive material 53 (Fig. 5C); and 
forming a second contact 61 (Fig. 5D, paragraph 0162) in the opening 60A (Fig. 5D), the second contact 61 (Fig. 5D) physically and electrically coupled to the first contact 53 (Fig. 5D).  
Song does not disclose the first region being modified by the dry etching process to be a second dielectric material; and 
an etching agent for the second dielectric material.
Kanakasabapathy discloses the first region 16’ (Fig. 5A, paragraph 0068) being modified by the dry etching process (“dry etching process” in paragraph 0068) to be a second dielectric material (“soluble compound” in paragraph 0068); and 
an etching agent (see paragraph 0068, wherein “Wet etching is then used to remove the soluble compound”) for the second dielectric material (“soluble compound” in paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to form the first region being modified by the dry etching process to be a second dielectric material; and an etching agent for the second dielectric material, as taught by Kanakasabapathy, since the use (Kanakasabapathy, paragraph 0033) of a combination of wet and dry etching techniques in which dry etching is used to convert an exposed portion of the high-k dielectric capping layer present in the gate stack to a water soluble compound which can be substantially removed during wet etching.

Allowable Subject Matter
1. 	Claims 2-10, 28, and 29 are objected to as being dependent upon a rejected base claim, 
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 2 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses a second region (region of 54 covered by 57 in Fig. 5B) of the etch stop layer 54 (Fig. 5B) remaining covered by the second ILD 57 (Fig. 5A), the second region (region of 54 covered by 57 in Fig. 5B) being the first dielectric material (“nitride” in paragraph 0153) after the first dry etching process but fails to disclose the first dielectric material is aluminum oxide and the second dielectric material is aluminum chloride or aluminum bromide. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first dielectric material is aluminum oxide and the second dielectric material is aluminum chloride or aluminum bromide in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 3 depends on claim 2.
In addition, claim 4 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses forming a first conductive feature 53 (FIG. 5A, paragraph 0135) over a semiconductor substrate 51 (Fig. 5A, paragraph 0135), the first conductive feature 53 (FIG. 5A, paragraph 0136) comprising a first conductive material but fails to disclose depositing the first ILD over the first conductive feature, wherein the first etching solution further comprises a first metal protective agent for the first conductive material. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: depositing the first ILD over the first conductive feature, wherein the first etching solution further comprises a first metal protective agent for the first conductive material in 
Furthermore, claim 28 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses the first dielectric material 54 (Fig. 5A), the conductive material 53 (Fig. 5A), and the etching agent (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) is an acid but fails to disclose the first dielectric material is aluminum oxide, the second dielectric material is aluminum chloride or aluminum bromide, the conductive material is cobalt, the first protective agent is an oxidizer, the second protective agent is a cobalt inhibitor, and the etching agent is an acid. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first dielectric material is aluminum oxide, the second dielectric material is aluminum chloride or aluminum bromide, the conductive material is cobalt, the first protective agent is an oxidizer, the second protective agent is a cobalt inhibitor, and the etching agent is an acid in combination with other elements of the base claim 27. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 29 depends on claim 28.

Claims 21-26 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Song et al. (US 2009/0291542), discloses depositing an etch stop layer 54 (Fig. 5A, paragraph 0135); depositing an inter-layer dielectric 57 (Fig. 5A, paragraph 0140) on the etch stop layer 54 (Fig. 5A); a first etching process (“dry etching process, for example, plasma etching process” in paragraph 0145); and a second etching process (“wet etching” in paragraph 0152) but fails to disclose depositing an etch stop layer on a gate mask 

A closest prior art, Song et al. (US 2009/0291542), discloses depositing an etch stop layer 54 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A) comprising a first dielectric material; depositing an inter-layer dielectric 57 (Fig. 5A, paragraph 0140) on the etch stop layer 54 (Fig. 5A); etching a contact opening 60 (Fig. 5B, paragraph 0145) through the inter-layer dielectric 57 (Fig. 5A) with a first etching process (“dry etching process, for example, plasma etching process” in paragraph 0145) to expose a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B); and extending the contact opening 60A (Fig. 5C, paragraph 0152) through the first region of the etch stop layer 54 (Fig. 5C) with a second etching process (“wet etching” in paragraph 0152) but fails to teach depositing an etch stop layer on a gate mask and a source/drain contact, the gate mask comprising a second dielectric material; the first region being modified by the first etching process to be a third dielectric material; and extending the contact opening to expose the source/drain contact and the gate mask, the second etching process etching the third dielectric material at a higher rate than the second dielectric material and the first dielectric material as the context of claim 21. The other allowed claims each .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813